DETAILED ACTION
	This Office Action is in response to the Election filed on July 12, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-16 in the reply filed on July 12, 2022 is acknowledged.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (US Pub. 2020/0119047 A1).
In re claim 1,  Yoo et al. shows (figs. 2A-2B) a semiconductor memory device comprising: a first gate electrode layer (210a) extending in a first direction; a second gate electrode layer (210b) extending in the first direction, and the second gate electrode layer spaced from the first gate electrode layer in a second direction intersecting with the first direction; a semiconductor layer (150) provided between the first gate electrode layer and the second gate electrode layer, the semiconductor layer extending in a third direction intersecting with the first direction and the second direction; and a dielectric layer (145) surrounding the semiconductor layer, the dielectric layer containing oxygen and at least one of hafnium or zirconium [0047], the dielectric layer including a first region containing at least one crystal of an orthorhombic crystal system or a trigonal crystal system as a main component substance, the first region (145a) provided between the first gate electrode layer and the semiconductor layer, the dielectric layer including a second region (also 145a) containing at least one crystal of the orthorhombic crystal system or the trigonal crystal system as a main component substance, the second region provided between the second gate electrode layer and the semiconductor layer, and the dielectric layer including a third region (145b) containing a substance other than at least one crystal of the orthorhombic crystal system or the trigonal  crystal system as a main component substance [0048], the third region provided between the first region and the second region.
In re claims 2-5, Yoo et al. shows (figs. 2A-2B) the remaining elements of the claims including further comprising; a first insulating layer (110b) provided between the first gate electrode layer and the second gate electrode layer, the first insulating layer being in contact with the third region, wherein the first insulating layer contains aluminum oxide. A metal oxide layer is provided between the first gate electrode layer and the dielectric layer and between the first gate electrode layer and the first insulating layer, the metal oxide layer (180) containing metal oxide containing a metal element different from both of hafnium and zirconium. The first gate electrode layer contains the metal element.
In re claim 9, Yoo et al. shows (figs. 2A-2B) that the first region and the second region are ferroelectric, and the third region is paraelectric.
In re claims 10-12, Yoo et al. shows (figs. 2A-2B) a third gate electrode layer extending in the first direction, the third gate electrode layer spaced from the first gate electrode layer in the third direction; a fourth gate electrode layer extending in the first direction, the fourth gate electrode layer spaced from the third gate electrode layer in the second direction, the semiconductor layer provided between the fourth gate electrode layer and the third gate electrode layer; and a second insulating layer provided between the first gate electrode layer and the third gate electrode layer, wherein the dielectric layer is provided between the third gate electrode layer and the semiconductor layer, and the dielectric layer is provided between the fourth gate electrode layer and the semiconductor layer.
In re claims 13-16, Yoo et al. shows (figs. 2A-2B)  the dielectric layer contains on element selected from the group consisting of silicon (Si), Zirconium (Zr), aluminum (Al), yttrium (Y), strontium (Sr), lanthanum (La), samarium (Sm), gadolinium (Gd), terbium (Tb), dysprosium (Dy), holmium (Ho), erbium (Er), ytterbium (Yb), lLutetium (Lu), and barium (Ba). A third insulating layer is extending in the third direction, the third insulating layer surrounded by the semiconductor layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub. 2020/0119047 A1) as applied to claim 1 above, and further in view of the cited rationale.
In re claims 6 and 7, Yoo does not specifically disclose the materials recited in the claims. However, these are well known materials in the art of semiconductors for providing the recited components of the device.
In re claim 8, Yoo also does not disclose the thicknesses of the regions. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first second and third regions having any desired thickness, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii (US 9,954,167 B2), Lu (US 2021/0375888 A1), Takahashi (US Pub. 2021/0358925 A1), Sakuma (US Pub. 2021/0082957 A1), Yoshimura (US Pub. 2019/0296234 A1) also disclose elements of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737. The examiner can normally be reached Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW E WARREN/
Primary Examiner, Art Unit 2815